Citation Nr: 0925841	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2004 rating 
decision, by the New York, New York, Regional Office (RO), 
which denied the Veteran's claim of entitlement to service 
connection for tinnitus.  The Veteran testified at a hearing 
before a Veterans Law Judge, sitting at the RO in June 2007.  
A transcript of that hearing has been associated with the 
claims folder.  

In November 2007, the Board remanded the case to the RO for 
further procedural development.  

On April 8, 2009, the Veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing is also of 
record.  


FINDING OF FACT

Tinnitus is attributable to service.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
Veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the Veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual background.

The record indicates that the Veteran served on active duty 
from January 1973 to January 1975.  The enlistment 
examination, dated in November 1972, was negative for any 
complaints or findings of any ear problems, including ringing 
in the ears; clinical evaluation of the ears was normal.  The 
service treatment records show that the Veteran was seen in 
March 1973 with complaints of feeling as if his ears were 
being "sucked in;" he stated that it happened after a blast 
at Camp LeJeune.  On evaluation, it was noted that the ears 
appeared normal.  At the time of the separation examination, 
in January 1975, clinical evaluation of the ears was normal.  

Of record is a Veteran's application for compensation (VA 
Form 21-526), received in October 1975, wherein the Veteran 
filed a claim for benefits due to injuries sustained as a 
result of a dynamite explosion during basic training in 1973 
at Camp LeJeune.  

The Veteran's current claim for service connection for 
tinnitus (VA Form 21-526) was received in April 2004.  The 
Veteran indicated that an explosion during training hurt his 
ears; he stated that he has had ringing in his ears for as 
long as he could recall.  The Veteran stated that he tied to 
place a claim upon his discharge from service, but he was 
told that his records were burned at St. Louis, Mo.  

The Veteran was afforded a VA examination in June 2004.  At 
that time, he reported having bilateral periodic tinnitus 
which started after being discharged from service.  The 
Veteran indicated that the dynamite blew up on the left side 
of his body in 1973 during military training.  The Veteran 
reported working a motor mechanic for the City; he reported 
being exposed to hammering and engine noise; however he wears 
ear muffs or ear plugs.  The Veteran indicated that he had 
minimal exposure to noise during work.  The Veteran also 
reported that he goes hunting at least five times a year; 
however, he wears ear muffs when hunting.  The examiner 
stated that it is less likely than not that the Veteran's 
tinnitus is due to service-related noise exposure.  The 
examiner also noted that the Veteran reported that his 
tinnitus did not begin until after being discharged from 
service.  

On the occasion of a VA examination for ear diseases in March 
2005, the examiner indicated that the Veteran reported being 
exposed to dynamite explosions, and he stated that he has had 
ringing in the ears since that time.  The diagnosis was 
tinnitus.  The examiner opined that the Veteran's tinnitus is 
as likely as not related to the acoustic trauma that he 
suffered during service.  

At a personal hearing in June 2007, the Veteran indicated 
that his military occupational specialty was supply 
administration.  The Veteran stated that he worked with 
radars, airplane parts, firearms and explosives training.  
The Veteran reported that, during his infantry training, he 
was crawling around a foxhole when a dynamite blew up in the 
hole; the next day, he went sick bay because his ears were 
hurting.  The Veteran testified that, at that time, he didn't 
hear anything and his head was ringing; he stated that he has 
had ringing in his ears ever since his discharge from 
service.  The Veteran indicated that the ringing in his ears 
comes and goes.  

During his personal hearing in April 2009, the Veteran 
indicated that he was a supply administrative personnel; he 
performed manual accounts.  The Veteran indicated that his 
tinnitus was caused by an explosion that occurred during 
basic training; he stated that the explosion went off 
approximately 2 feet from his head.  The Veteran related 
that, after the explosion, he was unable to hear; he 
indicated that it was silent and he was in pain.  The Veteran 
testified that during basic training, he was under gun fire 
from a 50 caliber machine gun and dynamites blowing up; he 
noted that they were not provided hearing protection during 
training.  The Veteran indicated that the ringing in his ears 
comes and goes.  The Veteran maintained that while he felt 
the feeling of a vacuum in his ears following the explosion, 
he didn't know that it was.  Consequently, the Veteran argued 
that he developed tinnitus as a result of the explosion that 
occurred during basic training.  


III.  Legal analysis.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 
557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2008).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

The Veteran is seeking service connection for tinnitus.  
Having reviewed the evidence pertaining to the Veteran's 
claim, the Board has concluded that service connection for 
tinnitus is warranted.  

The evidence shows that the Veteran has a current diagnosis 
of tinnitus.  The Veteran testified at his hearing that he 
was exposed to dynamite explosions during basic training; in 
fact, an explosion occurred only 2 feet away from his head.  
The Veteran further maintained that he began to experience a 
ringing in his ears immediately after discharge; in fact, he 
attempted to filed a claim in 1975 but was told that his 
records had been destroyed by fire.  

The Board finds that the evidence supports a finding of a 
nexus between the noise the Veteran was exposed to in service 
and the current tinnitus.  The Board finds the Veteran both 
competent and credible when it comes to the evidence about 
his exposure to noise during service.  A layman is competent 
to report that he was exposed to noise.  Layno v. Brown, 6 
Vet. App 465, 470 (1994).  The Veteran's reports of noise 
exposure during service are persuasive.  The service 
treatment records clearly indicate that the Veteran sought 
treatment in March 1973, claiming a feeling of his ears being 
"sucked in" after a blast at Camp LeJeune.  As such, the 
Board finds that the statements from the Veteran concerning 
in service noise exposure are credible when viewed in 
conjunction with the available evidence.  The Board further 
finds the evidence proffered by the Veteran about the onset 
of his tinnitus persuasive.  The Board acknowledges that the 
June 2004 VA examiner noted that it is less likely than not 
that the Veteran's tinnitus is due to service-related noise 
exposure; he explained that the Veteran reported that his 
tinnitus did not begin until after being discharged from 
service.  However, in light of the Veteran's credible report 
of noise exposure, and his service treatment record, the 
Board will afford more probative value to the March 2005 VA 
examination and opinion.  

In light of evidence showing current tinnitus, noise exposure 
in service, and the medical opinion establishing a nexus 
between current tinnitus and service, the Board finds that 
service connection for tinnitus is in order.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


